Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robert Cartwright and Denise O. Sawyer appeal the district court’s orders dismissing their complaint pursuant to Fed. R.Civ.P. 12(b)(6). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Cartwright v. Town of Plymouth, NC, No. 2:14-cv-00039-FL (E.D.N.C. Mar. 26 & Sept. 3, 2015). We dispense with oral argument because the facts and legal contentions aré adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.